DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on March 3, 2021:
Claims 1-4 are pending;
The 112 rejections are withdrawn in light of the amendment;
The prior art rejections stand as modified in light of the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (U.S. Patent Application No. 2007/0202414) in view of Ito et al. (WO 2014/208133A as evidenced by U.S. Patent Application No. 2016/0141716) and further to Wu et al. (“Novel Synthesis of LiCoPO4-Li3V2(PO4)3 composite cathode materials for Li-ion batteries” - hereafter referred to as Wu) and Guo (CN 103762360A).
	Yoshida discloses a method for producing a solid-state rechargeable battery, the method comprising: forming a precursor of electrode layers (21a, 22a, 21b, 22b), including a phosphate containing a transition metal and lithium (LiCoPO4 such as in Example 2 and in Table 1), and having an olivine crystal structure; forming a precursor of solid electrolyte layers (23), including a Li-AI-Ge-PO4 material (Example 2 in Table 1) synthesized from raw material compounds containing a transition metal the same as 
	Furthermore, Yoshida teaches of preparing a plurality of the electrode layers and electrolyte layers in a stacked relation (Fig. 3) so that the solid electrolyte layers are interposed between adjacent electrode layers.  In example one the cathode, anode and electrolyte layers are laminated with respect to one another and then baked at 800oC to obtain a fired stack of the precursors electrode and electrolyte layers (layers prior to pressing and baking, e.g. firing, as applied to claim 1).
	The transition metals in the electrode layers comprise at least one metal selected from Co, Mn, Fe and Ni, with specific reference to Co in Example 2 (as applied to claims 2-3).
	Yoshida does not teach of the electrolyte including a raw material compound containing a transition metal the same as that contained in the phosphates included in the electrode layers (claim 1) or of one electrode further including a negative electrode active material (claim 1) of a NASICON structure (claim 4).
As to effectively incorporating a precursor cobalt material used in the electrodes for the electrolyte as well, Ito teaches that the solid electrolyte in an all-solid-state secondary battery can be a mix of a first NASICON phosphate material (wherein the electrolyte can be Li-Al-Ti-PO4 or where germanium can be a substitute for titanium) and a second olivine material that includes the same element as an element forming the positive electrode active material (abstract and examples, as applied to claim 1).  Ito teaches that the inclusion of the shared transition metal in the solid electrolyte as well as with the electrodes was shown to significantly reduce the reactivity of the solid electrolyte layer with the positive electrode layer during sintering and further improved the sinterability of the solid electrolyte layer so as to obtain a dense sintered compact electrolyte layer at relatively low temperature (para. [0054]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the solid electrolyte layer of Yoshida to include a raw material having the same transition metal element present in the electrodes as taught by Ito since it would have significantly reduced the reactivity of the solid electrolyte layer with the positive electrode layer during sintering and further improved the sinterability of the solid electrolyte layer so as to obtain a dense sintered compact electrolyte layer at relatively low temperature.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Regarding one of the electrode layers further comprising a negative electrode active material (claim 1) particularly of a NASICON structure claim 4).
Wu teaches that LiCoPO4-Li3V2(PO4)3 composite electrode materials were known in the art, Wu teaches that combining both LiCoPO4-Li3V2(PO4)3 together in an electrode structure can combine the advantages of both materials in the electrode (higher working potential than Li3V2(PO4)3 alone and better rate capability than LiCoPO4 alone). Li3V2(PO4)3 of Wu reads on the negative electrode active material of claims 1 and 4 and is an exemplary material of the instant invention which discloses that the negative electrode active material can be lithium vanadium phosphate (see para. [0014]).
Guo recognized that lithium cobalt phosphate was known to have various electrochemical benefits but was known to have low electronic conductivity and low lithium ion diffusion content. Guo taught that adding lithium vanadium phosphate to a lithium cobalt phosphate active material would have improved these deficiencies (see Background technique of Guo). In short the addition of lithium vanadium phosphate to lithium cobalt phosphate would have improved the ion conductivity, cycle performance and rate performance of a LiCoPO4-based active material and thus improved electrochemical performance of any LiCoPO4-based active material.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify both of the LiCoPO4 electrode compositions in Example 2 of Yoshida to be composite electrode materials of both LiCoPO4 (olivine) and Li3V2(PO4)3  (NASICON) as taught by Wu and Guo since it would have provided electrodes having the synergistic benefits of both LiCoPO4 and Li3V2(PO4)3 including high capacity, higher working voltage, better rate capability, cycling performance as a composite compared to each composition alone. Furthermore the addition of lithium vanadium phosphate to both electrode active materials would have expectedly improved the ion conductivity, cycle performance and rate performance of the electrodes and battery. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP § 2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Ito teaches of adding a transition metal to the positive electrode active material layer and not to the negative electrode active material layer as well.  This argument is not persuasive for the following reasons.
Example 2 of Yoshida teaches of both the positive and negative electrode having the same LiCoPO4 composition in combination with an electrolyte of Li-Al-Ge-PO4.  In this example, both electrodes use cobalt as the transition metal in the lithium transition metal phosphate compound.  Furthermore, Yoshida teaches in Example 2 that the electrodes are olivine.  
Ito recognized that when an olivine electrode composition is used and sintered at the same time as the solid electrolyte (noting that the electrode materials and solid electrolyte materials are similar in both Ito and Yoshida), the problem of transition metal diffusion out of the electrode and into the electrolyte can be reduced by including the same transition metal element in the solid electrolyte precursor itself.
Since both electrodes of Example 2 of Yoshida have cobalt in the lithium cobalt phosphate material and since the electrolyte is one of Li-Al-Ge-PO4 and such combination were known to exhibit metal diffusion out of the olivine composition and into the electrolyte layer (Ito), the benefits disclose by Ito would have been reasonably expected to both electrodes of Yoshida based on the identical composition of both electrodes of Example 2 of Yoshida. 
Even further, this argument is moot in so far as the combination does not even need to positively recite the same exact motivation for including the same transition metal into the electrolyte based on both electrodes. The basic fact of Ito is that it provides a clear motivation for the inclusion of the same transition metal element from the positive electrode into the electrolyte.  As such that teaching along provides sufficient motivation for adding cobalt to the electrolyte layer of Yoshida to prevent diffusion of cobalt from the positive electrode of Yoshida into the electrolyte layer.  It just so happens that in Example 2 of Yoshida both electrodes have the same LiCoPO4 composition.    
What would have been readily apparent to one of ordinary skill in the art from the combined teachings of Yoshida in view of Ito, particularly with respect to Example 2 of Yoshida is that since both electrodes in Example 2 of Yoshida have the same olivine LiCoPO4 structure and since diffusion of the transition metal from the electrode into the electrolyte was a known problem (Ito), upon adding cobalt to the electrolyte of Example 2 of Yoshida, it would be notoriously apparent to the ordinary worker in the art that the benefit of preventing diffusion would have expectedly occurred with both electrodes and the electrolyte.
In response to applicant's argument that Ito does not teach of providing the same transition metal element present in both the positive electrode and negative electrode to the electrolyte, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Accordingly this argument is not persuasive.  
As to effectively incorporating a precursor cobalt material used in the electrodes for the electrolyte as well, Ito teaches that the solid electrolyte in an all-solid-state secondary battery can be a mix of a first NASICON phosphate material (wherein the electrolyte can be Li-Al-Ti-PO4 or where germanium can be a substitute for titanium) and a second olivine material that includes the same element as an element forming the positive electrode active material (abstract and examples, as applied to claim 1).  Ito teaches that the inclusion of the shared transition metal in the solid electrolyte as well as with the electrodes was shown to significantly reduce the reactivity of the solid electrolyte layer with the positive electrode layer during sintering and further improved the sinterability of the solid electrolyte layer so as to obtain a dense sintered compact electrolyte layer at relatively low temperature (para. [0054]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the solid electrolyte layer of Yoshida to include a raw material having the same transition metal element present in the electrodes as taught by Ito since it would have significantly reduced the reactivity of the solid electrolyte layer with the positive electrode layer during sintering and further improved the sinterability of the solid electrolyte layer so as to obtain a dense sintered compact electrolyte layer at relatively low temperature.
Applicant’s arguments to Yoshida and Ito are moot, as the rejection relies on further modification of the combination of Yoshida and Ito using Wu and Guo to obviate the claimed features to the electrode layer further including a negative electrode active material (claim 1) of a NASICON structure (claim 4).  
As to Wu and Guo, Applicant alleges that Wu and Guo do not fill in the aforementioned deficiencies of Yoshida and Ito, of the presence of a negative electrode active material in both electrode layers as recited in claim 1.  However Applicant provides no clear arguments, evidence or reasoning as to how Wu and Guo do not meet the alleged deficiencies of Yoshida in Ito.
Wu teaches that LiCoPO4-Li3V2(PO4)3 composite electrode materials were known in the art, Wu teaches that combining both LiCoPO4-Li3V2(PO4)3 together in an electrode structure can combine the advantages of both materials in the electrode (higher working potential than Li3V2(PO4)3 alone and better rate capability than LiCoPO4 alone). Li3V2(PO4)3 of Wu reads on the negative electrode active material of claims 1 and 4 and is an exemplary material of the instant invention which discloses that the negative electrode active material can be lithium vanadium phosphate (see para. [0014]).
Yoshida discloses a method for producing a solid-state rechargeable battery, the method comprising: forming a precursor of electrode layers (21a, 22a, 21b, 22b), including a phosphate containing a transition metal and lithium (LiCoPO4 such as in Example 2 and in Table 1), and having an olivine crystal structure.  In at least one example both electrodes are lithium cobalt phosphate (Example 2).
 Guo recognized that lithium cobalt phosphate was known to have various electrochemical benefits but was known to have low electronic conductivity and low lithium ion diffusion content. Guo taught that adding lithium vanadium phosphate to a lithium cobalt phosphate active material would have improved these deficiencies (see Background technique of Guo). In short the addition of lithium vanadium phosphate to lithium cobalt phosphate would have improved the ion conductivity, cycle performance and rate performance of a LiCoPO4-based active material and thus improved electrochemical performance of any LiCoPO4-based active material.
By using the combination of teachings wherein Example 2 of Yoshida has electrodes both comprising LiCoPO4-based active materials, and given the advantages of adding lithium vanadium phosphate to both electrodes as taught by Wu and Guo above, one of ordinary skill in the art would have found it obvious to modify each layer of the battery of example 2 wherein both electrodes are LiCoPO4-based active materials, additionally modified with lithium vanadium phosphate as taught by Wu and Guo with the reasonable expectation that such modification to each electrode layer would have provided electrodes having the synergistic benefits of both LiCoPO4 and Li3V2(PO4)3 including high capacity, higher working voltage, better rate capability, cycling performance as a composite compared to each composition alone. Furthermore the addition of lithium vanadium phosphate to both electrode active materials would have expectedly improved the ion conductivity, cycle performance and rate performance of the electrodes and battery. 
Thus, for at least these reasons, the prior art rejection to claims 1-4 stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725